DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Wilson (US 20170196200) in view of Knerr (US 5961014).
Regarding Claim 1, Wilson teaches in an animal harness, spaced apart forechest straps (chest straps 3a and 3b), a link interconnecting the forechest straps (strap 14), said link having, an elongated elastic band (separate strap 14; “The separate strap 14 is also preferably made of webbing (e.g. nylon) or elastic material” Paragraph [0052]) having a length and terminal ends (Figure 6), an elongated non-elastic band (enlongate linker 6) having a length greater than the length of the elastic band (“The separate strap 14 is preferably 1 to 1.5 inches shorter than the elongate linker 6” Paragraph [0052]) and having terminal ends slidingly attached to the respective forechest straps (Figure 6).
Wilson fails to teach the terminal ends are slidingly attached to the respective forechest straps.
However, Knerr teaches the terminal ends are slidingly attached to the respective forechest straps (buckles 52 and 54).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the straps and elastic band of Wilson, with the slidingly attached terminal ends of Knerr, in order to accommodate different sized animals, and prioritize their comfort.
Regarding Claim 2, Wilson in view of Knerr teaches the harness of claim 1. Wilson further teaches the harness where the points of attachment (linker 7a and 7b) of the terminal ends of the elastic band to the respective forechest straps (straps 3a and 3b) are the same points of attachment (linker 7a and 7b) as the terminal ends of the non-elastic band to the respective forechest straps (Figure 6).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Knerr (US 5961014) in view of Wilson (US 2017/0196200) and Mucerino et al. (US 8448608).
Regarding Claim 3, Knerr teaches a connecting link for an animal harness comprising, a pair of spaced apart triglide slides (buckles 52 and 54) having mutually parallel elongated mouths (Figure 1), each having an elongated laterally disposed mouth (opening 62) where the lengthwise dimension of the lateral mouth is perpendicular to the lengthwise dimension of the parallel mouths of the slides (Figure 1).
Knerr fails to teach a strip of webbing having terminal ends where each of the terminal ends pass through the respective lateral mouths of the triglide slides and is folded back onto itself and secured thereto, a strip of elastic material having terminal ends which ends are secured to the folded back portion of the webbing strip, said elastic strip disposed in parallel relation to the strip of webbing material and being shorter in length than the strip of webbing material.
However, Wilson teaches a strip (linker 6) having terminal ends where each of the terminal ends pass through the respective lateral mouths of the triglide slides and is folded back onto itself and secured thereto (“The linker 6 passes through each of the apertures 7a and 7b and the ends are attached to two circular ring connectors 9” Paragraph [0047]; Figure 5), a strip of elastic material (separate strap 14; “The separate strap 14 is also preferably made of webbing (e.g. nylon) or elastic material” Paragraph [0052]) having terminal ends which ends are secured to the folded back portion of the webbing strip (linker 6; Figure 6), said elastic strip (14) disposed in parallel relation to the strip of webbing material (6) and being shorter in length than the strip of webbing material (Figure 5).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the harness and linking member of Knerr, with the non-elastic and elastic strips as taught by Wilson, in order to allow for the natural movement of the animal walking, without causing chaffing on the chest.
Additionally, Mucerino teaches the non-elastic strip made of webbing (“strap type materials include nylon, polyester, cotton, polyethylene, and many other fabric and/or fibrous materials.” Col. 3 lines 27-29).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the non-elastic strip of modified Knerr, with the webbing material of Mucerino, in order to allow for flexibility in the harness, while prioritizing the comfort of the animal, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Wilson (US 2017/0196200) in view of Knerr (US 5961014) and Mucerino et al. (US 8448608).
Regarding Claim 4, Wilson teaches an an animal harness comprising, spaced apart forechest straps (chest straps 3a and 3b), a link interconnecting the forechest straps (strap 14), a strip of non-elastic material (linker 6) having terminal ends where each of the terminal ends pass through the respective lateral mouths of the triglide slides and is folded back onto itself and secured thereto (“The linker 6 passes through each of the apertures 7a and 7b and the ends are attached to two circular ring connectors 9” Paragraph [0047]; Figure 5), a strip of elastic material (separate strap 14; “The separate strap 14 is also preferably made of webbing (e.g. nylon) or elastic material” Paragraph [0052]) having terminal ends which ends are secured to the folded back portion of the webbing strip (linker 6; Figure 6), said elastic strip (14) disposed in parallel relation to the strip of non-elastic material (6) and being shorter in length than the strip of non-elastic material (Figure 5).
Wilson fails to teach said link having, a pair of spaced apart triglide slides having mutually parallel mouths though which the respective forechest straps pass, each of said triglide slides having an elongated laterally disposed mouth where the lengthwise dimension of the lateral mouth is perpendicular to the parallel mouths of the slides, and the non-elastic strip made of webbing material.
However, Knerr teaches said link having, a pair of spaced apart triglide slides (buckles 52 and 54) having mutually parallel mouths though which the respective forechest straps (12 and 14) pass (Figure 1), each of said triglide slides having an elongated laterally disposed mouth (opening 62) where the lengthwise dimension of the lateral mouth is perpendicular to the parallel mouths of the slides (Figure 1).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the harness of Wilson with the triglide slides of Knerr, in order to accommodate different sized animals, and prioritize their comfort.
Additionally, Mucerino teaches the non-elastic strip made of webbing (“strap type materials include nylon, polyester, cotton, polyethylene, and many other fabric and/or fibrous materials.” Col. 3 lines 27-29).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the non-elastic strip of modified Knerr, with the webbing material of Mucerino, in order to allow for flexibility in the harness, while prioritizing the comfort of the animal, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Xu (US 11071283), Connolly et al. (US 20200375151), and Brezinski (US 7165511) are considered relevant prior art, as they pertain to animal restraining harnesses with multiple straps.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALANNA KAY PETERSON whose telephone number is (571)272-6126. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Huson can be reached on 571-270-5301. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.K.P./Examiner, Art Unit 3642                                                                                                                                                                                                        
/JOSHUA D HUSON/Supervisory Patent Examiner, Art Unit 3642